   Case 2:19-mj-00103-LRL Document 1 Filed 02/11/19 Page 1 of 2 PageID# 1
                                                                         FiLED

                    IN THE UNITED STATES DISTRICT COURT                FEB 1 1 2019

                    FOR THE EASTERN DISTRICT OF VIRGINIA
                                                                  CLERK U.S. DISTRICT COURT
                                                                        NORFOLK, VA
                             NORFOLK DIVISION


UNITED STATES OF AMERICA


      V.
                                                    9;iq^\ 10'^
                                        Case No. ^ '"Jj
                                        Court Date:    February 20, 2019
MICHAEL J. ZARATE


                            CRIMINAL INFORMATION


                     (Misdemeanor)-Violation No. 7341108

     THE UNITED STATES ATTORNEY CHARGES:


     That on or about December 8, 2018, at the Navy Exchange at Naval

Station Norfolk, Virginia, in the Eastern District of Virginia, the

defendant, MICHAEL J. ZARATE, did willfully and knowingly steal and

purloin property of the United States of a value less than $1,000.00.

     (In violation of Title 18, United States Code, Section 641.)


                                   Respectfully submitted,

                                   G. Zachary Terwilliger
                                   United States Attorney


                             By:         T
                                    Tames T. Cole
                                   'Special Assistant U.S. Attorney
                                   Office of the U.S. Attorney
                                   101 West Main Street, Suite 8000
                                   Norfolk, VA 23510
                                   Ph: (757) 441-6712
                                   Fax:(757) 441-3205
                                   James.Cole@usdoj.gov
   Case 2:19-mj-00103-LRL Document 1 Filed 02/11/19 Page 2 of 2 PageID# 2


                          CERTIFICATE OF MAILING


     I hereby certify that on the date indicated below, I caused a
true and correct copy of the foregoing Criminal Information to be
mailed, postage prepaid, to the defendant in the above-styled case.


                                    T (X
                             Fames T. Cole
                            /Special Assistant U.S. Attorney
                             Office of the U.S. Attorney
                             101 West Main Street, Suite 8000
                             Norfolk, VA 23510
                             Ph: (757) 441-6712
                             Fax:(757) 441-3205
                             James.Cole@usdoj.gov




                             Date      ^
